Citation Nr: 1135634	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-41 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for headaches to include as to the service connected hearing loss disability and tinnitus.

2.  Entitlement to service connection for otitis media to include as secondary to the service connected hearing loss disability.

3.  Evaluation of tinnitus, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for bilateral hearing loss disability, currently rated as 30 percent disabling.

5.  Entitlement to a total disability rating for unemployment (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 16, 1970 to March 27, 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, Seattle, Washington, and Anchorage, Alaska.

In July 2011, the Veteran testified in front of the undersigned.  A transcript of the hearing has been associated with the claim file. 

The issues of service connection for headaches and otitis media and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus is assigned a 10 percent disability rating; the maximum evaluation authorized under 38 C.F.R. § 4.87 Diagnostic Code 6260 (2010).


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the claim for a higher initial rating for tinnitus arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service medical records and outpatient medical records have been obtained.  The Veteran was afforded VA examinations.  The examinations were adequate in that they considered the reported history, the claim file, provided adequate findings and provided rationales for the opinions rendered.  Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  

Moreover, the Board notes that the appellant was afforded a hearing before the undersigned Veterans Law Judge in July 2011.  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.

The Board notes that Social Security Administration (SSA) records have not been associated with the claim file.  However, the Veteran is not legally entitled to a higher evaluation for tinnitus and as such any outstanding SSA records are not relevant to the claim.

No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection for tinnitus was established in February 2009, and the RO assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2010).  The appellant appealed the assignment of the 10 percent rating.

Under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, a veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  In this case, the appellant has been assigned a 10 percent rating for tinnitus.  This is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award an increased schedular evaluation for tinnitus, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An evaluation in excess of 10 percent for tinnitus, is denied.
REMAND

The Veteran is seeking service connection for headaches to include as due to the service connected tinnitus and bilateral hearing loss disability, and otitis media to include as do to the service connected bilateral hearing loss disability.  He is also seeking an increased rating for bilateral hearing loss disability and entitlement to TDIU.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claims.

The Board notes that the record shows that the Veteran is receiving Social Security Disability.  The Veteran has submitted a Social Security Administration (SSA) decision of June 2011 noting the award of SSA benefits.  No other records from the Social Security Administration have been requested or associated with the claim file.  Records from the Social Security Administration (SSA) must be obtained.  38 C.F.R. § 3.159(c)(2).  

Regarding the issues of service connection for headaches and otitis media, the Board finds that a VA examination and opinion are needed prior to adjudicating these issues.

In regard to the headaches, the Veteran is alleging that his headaches are due to the service connected tinnitus and bilateral hearing loss disability.  Indeed at the July 2011 hearing, the Veteran testified to this fact.  The Board notes that a VA examination was provided in February 2009.  The examiner opined that the Veteran's headaches were not due to his otitis media.  However, an opinion as to relationship between the headaches and the service connected tinnitus and bilateral hearing loss disability has not been obtained.  This opinion is needed to properly decide the claim.

In regard to the otitis media, the Veteran has claimed that the otitis media has been caused or aggravated by the use of hearing aids associated with his service connected bilateral hearing loss disability.  The Board notes that in a VA examination of February 2009, the examiner opined that the Veteran's otitis media pre-existed service and had not been aggravated by service.  However, an opinion as to the relationship between the service connected bilateral hearing loss and otitis media has not been obtained.  This opinion is needed to properly decide the claim.

Moreover, the Board notes that VA outpatient treatment records of September 2009 note the Veteran was to attend Vocational Rehabilitation training.  The record does not contain any Vocational Rehabilitation records.  On remand, the RO must confirm if the Veteran participated in a Vocational Rehabilitation program and if so, associate with the claim file any Vocational Rehabilitation records.

Finally, the Board notes that the Veteran has received treatment at the VAMC in Seattle for otitis media, headaches and neurology.  A review of the file shows that while some of the Seattle VAMC records have been incorporated and/or referenced in the Anchorage, Alaska VAMC records associated with the file, it appears that not all of the relevant Seattle VAMC records have been obtained.  On remand, the RO is to obtain all relevant Seattle VAMC records.

Additionally, the Board notes that since the issue of TDIU is inextricably intertwined with consideration of the claim of service connection for headaches and otitis media and the evaluation of bilateral hearing loss disability (See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue)), it will be deferred pending final disposition of the claim for service connection. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file.  Any and all efforts to obtain the records must be clearly documented in the claim file.  

2.  The RO should confirm if the Veteran participated in Vocational Rehabilitation and if so, any records pertaining to Vocational Rehabilitation should be associated with the claim file.  Any and all efforts to obtain the records must be clearly documented in the claim file.  

3.  The RO should obtain and associate with the claim file any relevant treatment records from the VAMC in Seattle, Washington for treatment of the Veteran's hearing loss, otitis media, and headaches (including neurology treatment records).  Any and all efforts to obtain the records must be clearly documented in the claim file.  

4.  After the above developments have been completed, the RO should schedule the Veteran for a VA examination.  The examiner should provide an opinion as to whether: (a) the Veteran's headaches are due to or have been aggravated by the service connected tinnitus and/or bilateral hearing loss disability; and, (b) whether the recurrent otitis media is due to or has been aggravated by the service connected bilateral hearing loss disability including using hearing aids.  If aggravation is found, the examiner must render an opinion as to the extent of the aggravation and provide a baseline prior to the aggravation.  The claim file should be made available to the examiner.  A complete rationale for any opinion rendered must be provided.  

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


